Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to amendment filed 4/7/2022. Claims 2-21 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

101 & 112 rejections are withdrawn.

103
Regarding references of record fail to disclose the claim amendment
In response:  Reference Goetz et al. in view of Chiang discloses the amended claims. 
Paragraphs from the spec that support the amendment may be provided.
Claims 2 and 12 may be amended to clarify whether human brain is claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goetz (US 20110270348), hereinafter Goetz, in view of Chiang et al. (US 20090063119), hereinafter Chiang.

2. A non-transitory computer readable medium encoded with non-transitory computer readable instructions for performing a process (Goetz: e.g., Fig 4a) comprising: 
storing, in a computerized database, a computer-simulatableGoetz: e.g., [0004], presenting to user a model of brain network graphically representing anatomical structures and associated functional relationships to specify desired effects in the input to obtain the therapeutic results and  side-effects and adjust the effects on the anatomical structures including excitatory effects or synchronization of structures, where using a  memory with the interface interprets storing in a computerized database, where [0088], [0091], Fig 4b, the nodes representing brain units interprets regional brain subunits and adjusting effects of each of STN with the excitatory or inhibitory effects according to the user input interprets including user-modifiable parameters representing a user-modifiable connectivity structure of a regional brain subunit); 
receiving, via a graphical user interface, a user-directed search request in the computerized database that user-indicates a property of a neurodataset representing structural and brain neural activity of at least one of the whole brain model or a regional brain subunit model (Goetz: e.g., [0074], [0076], allowing, via GUI, which lists brain networks for patient conditions, a user to select conditions as the input including the implant location of leads in brain structures covered by electrical fields or electrodes with orientation information); 
accessing the whole brain model in response to receiving the search request (Goetz: e.g., [0072], retrieving from conditions frown memory, databases or storage devices); 
processing, by a processor, one or more parameters of the plurality of nodes of the whole brain model to identify one or more parameters of the whole brain model or regional brain subunit model that are associated with the user-indicated property of the neurodataset indicated in the search request (Goetz: e.g., [0004], determining the simulation parameters values for therapy delivered to the user via IMD based on the user input); 
generating, for display in the graphical user interface, a visual presentation based on the identified one or more parameters (Goetz: e.g., [0073], [0074], Fig 4b, creating brain networks based on  stored information to be displayed on GUI for user selected conditions); and 
permitting the user to train at least part of the whole brain model by modifying the database to at least one: (1) user-select a particular regional brain subunit model for a particular regional brain subunit from among a plurality of available regional brain subunit models; (2) user-fit at least one parameter of at least one of the whole brain model or at least one of the regional brain subunit models to empirical neural activity data from a particular patient; or (3) user-select one or more particular parameters in at least one of the whole brain model, the regional brain subunit model, or both (Goetz: e.g., [0087], allowing the user to change the effects of a certain structure on another or itself, where connections between cortex and striatum and other structures showing the effect on  the other structures by the + and - indications interprets (1), (2) or (3)).
Goetz does not particularly call for, but Chiang discloses “whole brain model representing whole brain neural activity, the whole brain model divided into a plurality of anatomical regional brain subunit models” (Chiang: e.g., [0015], the entire standard brain model with sub-structures thereof). Nonetheless the creation of the brain network is based on diverse knowledge sources, including medical images, literature and libraries. It would have been obvious for one of ordinary skill in the art, having Goetz and Chiang before the effective filing date, to combine Chiang with Goetz to improve the functioning of the brain networks for the programming therapy of Goetz. 
 
12. The claim is substantially the same as claim 1. The reasons for rejection in claim is incorporated herein.
3 and 13, wherein the process further comprises: storing a plurality of models of at least one of the whole brain or at least one regional brain subunit, each model comprising a plurality of nodes, wherein the one or more parameters are identified using the plurality of models (Goetz: e.g., Fig 4a, 4b, storing the structures and the connection between nodes, where connections and nodes interpret models).
4 and 14, wherein the process further comprises: searching the plurality of models to identify one or more of the models that correspond to the user-indicated property (Goetz: e.g., [0004], Fig 4a, 4b, determining parameters of structures according to conditions of therapy input ); and fitting at least one parameter of the whole brain model or of at least one of the plurality of nodes of the identified one or more models (Goetz: e.g., [0087], changing the effect of structures by adjusting indications that effect structures).5 and 15, wherein the user-indicated property indicated in the received user-directed search request comprises at least one of a behavioral property, an alpha-rhythm, prototypical rhythm, or other behavioral functional property of brain dynamics (Goetz: e.g., Fig 4a, epilepsy is an example of behavioral function of brain dynamics).6 and 16, wherein one or more of the plurality of nodes represent a local subunit of the regional brain subunit, wherein a number of local subunits represented by the one or more of the plurality of nodes corresponds to a spatial resolution of a neuroimaging modality (Goetz: e.g., [0071], determination of any number of the brain structures that define brain networks utilizing functional magnetic resonance image including neural activities in brain).8 and 18, wherein at least one of the whole brain model or at least one of the regional brain subunit models includes one or more of information about one or more methods applied during pre-processing of data used to generate at least part of the whole brain model, a length of a neurodataset, a labelling of different neurodatasets according to their occurrence, and a condition of a subject from which a neurodataset was obtained (Goetz: e.g., [0004], the conditions specified in the user input).9 and 19, wherein the process further comprises: receiving a plurality of previous user-directed search requests previously received prior to receiving a current instance of the user-directed search request (Goetz: e.g.,  [0074], [0087], creating the brain network based on the selected conditions in user input and then the adjustments to the conditions); determining that the one or more parameters of the accessed whole brain model that was identified as being associated with the property of the neurodataset indicated in the user-directed search request was also identified in response to receiving the plurality of previous user-directed search requests (Goetz: e.g., [0087], [0091], the adjustment of excitatory or inhibitory indications to effect structures as shown in Fig 4b, where the brain network in Fig 4b is based on the user input); and adding the user-indicated property indicated in the current instance of the user-directed search request to a dataset corresponding to the one or more parameters in response to the determining (Goetz: e.g., [0092], [0112], iteratively repeating the determination whether the desired outcome is achieved with adjustment to use different parameters or adjustments to the network model interprets adding the user-indicated property indicated in the current instance of the user-directed search request to a dataset corresponding to the one or more parameters in response to the determining).10 and 20, wherein the plurality of previous user-directed search requests were for the user-indicated property of the neurodataset indicated in the current instance of the user-directed search request (Goetz: e.g., [0091], [0092], using different parameters in response to the increase or decrease of the excitatory effect of STN and GPe in the case of mismatch interprets previous user-directed search requests were for the user-indicated property of the neurodataset indicated in the current instance of the user-directed search request).
Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goetz, in view of Chiang, further in view of Wilson et al. (US 10789526), hereinafter Wilson.
7 and 17, combinations of Goetz and Chiang does not expressly disclose, but 
Wilson discloses “web interface” in “wherein the graphical user interface is presented on a web interface” (Wilson: e.g., Fig 1C, block 188, databases accessed by web servers to present the user interface). Nonetheless, Goetz teaches interactions via user interface over devices. It would have been obvious for one of ordinary skill in the art, having Wilson before the effective filing date, to combine Wilson with the extended Goetz to improve the user interactions for programming therapy in Goetz. 

Claims 11 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goetz, in view of Chiang, further in view of Grass et al. (US 20020061540), hereinafter Grass.
11 and 21, combination of Goetz, in view of Chiang does not expressly disclose, but Grass discloses “ranking” in “wherein the process further comprises ranking a plurality of datasets including the dataset based on a number of datasets identified in the plurality of search requests that were previously received” (Grass: e.g., [0193], ranking information stored in databases). Nonetheless, Goetz teaches repeatedly generation and modification of brain models. It would have been obvious for one of ordinary skill in the art, having Grass before the effective filing date, to combine Grass with the extended Goetz to improve the efficiency in determination of parameters for construction of brain networks in Goetz. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., 
Lee et al. (US 20130191153) teaches computational representations of neural processes for testing performance of the brain function using hierarchical Bayesian models and thus, the concepts of selecting parameters of the nodes of brain models in the claims.
Bezgin et al. (“Hundreds of brain maps in one atlas: Registering coordinate-independent primate neuro-anatomical data to a standard brain”, NeuroImage, 2012, pp 67-76) teaches standard brain network with sub-networks. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                          
June 2, 2022